 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1297 
In the House of Representatives, U. S.,

May 18, 2010
 
RESOLUTION 
Supporting the goals and ideals of American Craft Beer Week. 
 
 
Whereas American Craft Beer Week is annually celebrated in breweries, restaurants, and beer stores by craft brewers and home brewers nationwide; 
Whereas in 2010, American Craft Beer Week is celebrated from May 17 to May 23; 
Whereas craft brewers operate smaller breweries, each producing less than 2,000,000 barrels per year, and produce high-quality beers using traditional brewing techniques; 
Whereas more than 1,500 craft breweries are in business across the United States; 
Whereas in 2009, 110 new breweries opened, creating jobs and improving economies in communities across the United States; 
Whereas in 2009, American craft breweries produced more than 9,000,000 barrels of beer, which was 500,000 more barrels than in 2008; 
Whereas American craft brewers export more than 1,300,000 gallons of beer abroad and are creating new markets and new international opportunities each year; 
Whereas American craft brewers employ nearly 100,000 full- and part-time workers and generate more than $3,000,000,000 in wages and benefits; 
Whereas American craft brewers support American agriculture by purchasing barley, malt, and hops grown, processed, and distributed in the United States; 
Whereas American craft brewers increase awareness of the differences in the flavor, aroma, color, alcohol content, body, and other complex variables of beer, as well as historic brewing traditions dating back to colonial America; 
Whereas American craft brewers champion the message of responsible enjoyment to their customers and work with their communities to prevent alcohol abuse and underage drinking; 
Whereas American craft brewers are frequently involved in local communities through philanthropy, volunteerism, and sponsorship of community events; 
Whereas craft brewing harnesses the innovative spirit of the United States, creating new and unique styles of beers that consistently win international quality and taste awards; and 
Whereas increased Federal and State support of craft brewing is important to fostering growth of an American industry that creates jobs, greatly benefits the economy, and brings international accolades to American small businesses: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of American Craft Beer Week, as founded by the Brewers Association; 
(2)recognizes the significant contributions of craft brewers to the economy of the United States; and 
(3)encourages beer-lovers of the United States to celebrate American Craft Beer Week through events at microbreweries, brewpubs, and beer stores across the United States to appreciate the accomplishments of craft brewers. 
 
Lorraine C. Miller,Clerk.
